OKLAHOMA EMPLOYMENT SECURITY COMMISSION — EXPENDITURES The Oklahoma Employment Security Commission may make expenditures which are necessary for the proper and efficient administration of the Act.  The Attorney General's Office is in receipt of your opinion request wherein you asked, in effect, the following question: May the Oklahoma Employment Security Commission pay an annual assessment or dues to the Interstate Conference of Employment Security Agencies, Inc., a nonprofit corporation, the members of which are limited to each state agency administering the unemployment laws of its State? Title 40 O.S. 211 [40-211] (1971) et seq. sets forth the Oklahoma Employment Security Act. Section 40 O.S. 220 [40-220] thereunder creates the Oklahoma Employment Security Commission.  Section 40 O.S. 221 [40-221] sets forth the powers and duties of the Commission and states in pertinent part: "(a) Duties and Powers of Commission. It shall be the duty of the Commission to administer this Act; and it shall have the power and authority to adopt, amend, or rescind such rules and regulations, to employ such persons, to make such expenditures, require such reports, make such investigations and to take such other action as it deems necessary or suitable to that end. . . ." (Emphasis added) Section 40 O.S. 223 [40-223] of the Act sets forth the Employment Security Administration Fund.  Section 40 O.S. 223 [40-223] states in pertinent part: "There is hereby created in the State Treasury a special fund to be known as the Employment Security Administration Fund. All monies which are deposited or paid into this fund shall be continuously available to the Commission for expenditure in accordance with the provisions of this Act, and shall not lapse at any time or be transferred to any other fund. All monies in this fund which are received from the federal government or any agency thereof or which are appropriated by this state for the purposes described in Section 13 of this Act shall be expended by the Commission solely for the purposes and in amounts found necessary by the Social Security Board for the proper and efficient administration of this Act." (Emphasis added) It is clear from the above-quoted statutes that the Employment Security Commission may expend funds when such expenditures are determined to be necessary and proper for the efficient administration of the Employment Security Act.  Whether such expenditures for an annual assessment or dues to the Interstate Conference of Employment Security Agencies, Inc., formerly the Interstate Conference of Employment Security Agencies, an entity made up of all participating State agencies administering the unemployment laws of their respective states, is a necessary expenditure for the Employment Security Administration under Section 223 or Section 221 of Title 40 is a proper question to be determined by administrative process and not one for judicial approval.  It is therefore the opinion of the Attorney General that your question should be answered in the affirmative, in that under 40 O.S. 211 [40-211] (1971) et seq the Commission may make expenditures which are necessary for the proper and efficient administration of the Act. (Donald B. Nevard)